         Case 1:20-cv-00066-SPW Document 6 Filed 06/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 KEITH HAMMOND,
                                                 CV 20-66-BLG-SPW
                      Plaintiff,

 vs.                                              ORDER

 WEATHERFORD U.S., L.P., and
 ANDREW E. NETZ,

                      Defendants.

       Plaintiff Keith Hammond moves for the admission of Robert G. Pahlke to

practice before the Court in the above captioned matter with Mark D. Parker of

Billings, Montana, designated as local counsel. The motion complies with Local

Rule 83.1(d).

       IT IS SO ORDERED that Plaintiff Keith Hammond’s motion to admit

Robert G. Pahlke to appear pro hac vice (Doc. 4) is GRANTED and he is

authorized to appear as counsel with Mark D. Parker pursuant to L.R. 83.1(d) in

the above captioned matter.

       DATED this 10th day of June, 2020.



                                            SUSAN P. WATTERS
                                            United States District Judge


                                        1
